Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2021/0059244) (with reliance on corresponding provisional application No. 62/891776). Provisional application No. 62/891776 discloses a clay-based carrier platform for promoting plant and root growth comprising a carbo n source which may include biochar and humic acid. (See Paragraph [0021].) The clay disclosed in provisional application No. 62/891,776 would constitute a binder, as recited in applicant’s claims. The differences between the composition disclosed by provisional application No. 62/891776, and that recited in applicant’s claims, are that provisional application No. 62/891776 does not disclose the specific combination of humic acid and biochar as the carbon source and the specific ratio of biochar to humic acid as recited in applicant’s claims, and the fact that the humic acid and biochar are in the form of granules. It would be obvious to provide the combination of humic acid and biochar as the carbon source for the composition of provisional application No. 62/891776 . One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/891776 discloses in the last sentence of Paragraph [0021] that the carbon source may be “one or more” of the recited components, which list includes humic acid and biochar. It would be further obvious to provide the biochar and humic acid in the weight ratios as recited in applicant’s claim 1, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio of such components. It would be even further obvious to provide the biochar and humic acid in the form of granules, since Paragraph [0031] of provisional application No. 62/891776 discloses that the final product is in the form of granules and that the clay/mineral is in granular form, so one of ordinary skill in the art would appreciate that the humic acid and biochar could also be in any suitable or conventional form, such as granules. Moreover, claim 9 of provisional application No. 62/891776 recites that the composition may comprise a plurality of pellets. It would be obvious to provide granules as the form of such pellets. The biochar, humic acid and clay components would inherently be in a form such that contact with water would cause particle dispersion into more than 100 pieces in a time period of up to 12 hours, since the components of the composition recited in applicant’s claims are identical to those disclosed in provisional application No. 62/891776. Regarding claim 2, provisional application No. 62/891776 discloses in Paragraph [0024] that the particle size of the clay/mineral source may range between 30 microns to 5000 microns, Regarding claim 3, the particles of provisional application No. 62/891776 would inherently have a density of from 29 to 47 pounds per cubic foot, since the composition of provisional application No. 62/891776 is substantially identical to that recited in applicant’s claims. Regarding claim 5, it would be obvious to use the widely available bentonite clay as the clay in the composition of provisional application No. 62/891776, since provisional application No. 62/891776 suggests in Paragraph [0022] that the clay may be any which may be suitable or conventional. The limitations recited in claims 7-14 would be matters of routine design choice for a process engineer. Regarding claim 15, it would be obvious to provide a pH of about 7 for a dispersion of the composition of provisional application No. 62/091776, since it is well-known that pH of soil for growing plants is required to be about neutral.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (with reliance on provisional application No. 62/891,776) as applied to claim 1 above, and further in view of HAIGH et al (US 2020/0157013) It would be further obvious from HAIGH et al to include a polyvinyl coating which includes an active ingredient on the granules of provisional application No. 62/891,776. One of ordinary skill in the art would be motivated to do so, since HAIGH et al establish the conventionality of providing polyvinyl coatings which include an active ingredient on fertilizer granules in Paragraph [0043].

Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al  (with reliance on corresponding provisional application No. 62/891776) in view of ABU RABEAH et al (US 2020/0055795). Provisional application No. 62/891776 discloses a clay-based carrier platform for promoting plant and root growth comprising a carb on source which may include biochar and humic acid. (See Paragraph [0021].) The differences between the composition disclosed by provisional application No. 62/891776 , and that recited in applicant’s claims, are that provisional application No. 62/891776 does not disclose the specific combination of humic acid and biochar as the carbon source and the specific ratio of biochar to humic acid as recited in applicant’s claims,  the fact that the humic acid and biochar are in the form of granules, and the inclusion of a binder such as calcium lignosulfonate or bentonite.. It would be obvious to provide the combination of humic acid and biochar as the carbon source for the composition of provisional application No. 62/891776. One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/891776 discloses in the last sentence of Paragraph [0021] that the carbon source may be “one or more” of the recited components, which list includes humic acid and biochar. It would be further obvious to provide the biochar and humic acid in the weight ratios as recited in applicant’s claim 1, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio of such components. It would be even further obvious to provide the biochar and humic acid in the form of granules, since Paragraph [0031] of provisional application No. 62/891776 discloses that the final product is in the form of granules and that the clay/mineral is in granular form, so one of ordinary skill in the art would appreciate that the humic acid and biochar could also be in any suitable or conventional form, such as granules. Moreover, claim 9 of provisional application No. 62/891776 recites that the composition may comprise a plurality of pellets. It would be obvious to provide granules as the form of such pellets. It would be still further obvious from ABU RABEAH et al to include bentonite or lignosulfonate as a binder for the composition of composition of Provisional application No. 62/891776. One of ordinary skill in the art would be motivated to do so, since ABU RABEAH et al disclose in Paragraph [0069] that bentonite, lignosulfonate and clay are binders which mechanically and/or chemically hold or draw other materials together to form a cohesive whole, and one would appreciate this would be a desirable attribute for the composition of provisional application No.62/891,776.  The biochar, humic acid and binder components would inherently be in a form such that contact with water would cause particle dispersion into more than 100 pieces in a time period of up to 12 hours, since the components of the composition recited in applicant’s claim 1 are identical to those disclosed in provisional application No. 62/891776. Regarding claim 2, provisional application No. 62/891776 discloses in Paragraph [0024] that the particle size of the clay/mineral source may range between 30 microns to 5000 microns. Regarding claim 3, the particles of provisional application No. 62/891776 would inherently have a density of from 29 to 47 pounds per cubic foot, since the composition of provisional application No. 62/891776 is substantially identical to that recited in applicant’s claims. Regarding claim 5, it would be obvious to use the widely available bentonite clay as the clay in the composition of provisional application No. 62/891776 , since provisional application No. 62/891776 suggests in Paragraph [0022] that the clay may be any which may be suitable or conventional. The limitations recited in claims 7-14 would be matters of routine design choice for a process engineer. Regarding claim 15, it would be obvious to provide a pH of about 7 for a dispersion of the composition of provisional application No. 62/091776, since it is well-known that pH of soil for growing plants is required to be about neutral.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (with reliance on provisional application No. 62/891,776) in view of ABU RABEAH et al, as applied to claim 1 above, and further in view of HAIGH et al. It would be further obvious from HAIGH et al to include a polyvinyl coating which includes an active ingredient on the granules of provisional application No. 62/891,776. One of ordinary skill in the art would be motivated to do so, since HAIGH et al establish the conventionality of providing polyvinyl coatings which include an active ingredient on fertilizer granules in Paragraph [0043].
 
Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2021/0059244) (with reliance on corresponding provisional application No. 62/891776) in view of BAUCKE et al (US 2020/0017417). Provisional application No. 62/891776 discloses a clay-based carrier platform for promoting plant and root growth comprising a carbon source which may include biochar and humic acid. (See Paragraph [0021].) The differences between the composition disclosed by Provisional application No. 62/891776 , and that recited in applicant’s claims, are that provisional application No. 62/891776 does not disclose the specific combination of humic acid and biochar as the carbon source and the specific ratio of biochar to humic acid as recited in applicant’s claims,  the fact that the humic acid and biochar are in the form of granules, and the inclusion of a binder such as calcium lignosulfonate or bentonite. It would be obvious to provide the combination of humic acid and biochar as the carbon source for the composition of provisional application No. 62/891776 . One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/891776 discloses in the last sentence of Paragraph [0021] that the carbon source may be “one or more” of the recited components, which list includes humic acid and biochar. It would be further obvious to provide the biochar and humic acid in the weight ratios as recited in applicant’s claim 1, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio of such components. It would be even further obvious to provide the biochar and humic acid in the form of granules, since Paragraph [0031] of provisional application No. 62/891776 discloses that the final product is in the form of granules and that the clay/mineral is in granular form, so one of ordinary skill in the art would appreciate that the humic acid and biochar could also be in any suitable or conventional form, such as granules. Moreover, claim 9 of provisional application No. 62/891776 recites that the composition may comprise a plurality of pellets. It would be obvious to provide granules as the form of such pellets. It would be still further obvious from BAUCKE et al to include bentonite or lignosulfonate as a binder for the composition of composition of provisional application No. 62/891776. One of ordinary skill in the art would be motivated to do so, since BAUCKE et al disclose in Paragraph [0008] that clay and lignosulfonate improve bonding forces between particles and hence integrity of the particles in granules, and one would appreciate that such bonding force between particles would be a desirable attribute for the granules of  provisional application No. 62/891776. Regarding claim 5, it would be obvious to use the widely available bentonite clay as the binder in the composition of provisional application No. 62/891776, since BAUCKE et al suggest in Paragraph [0008] that any known or conventional clay would be suitable as the binder. The biochar, humic acid and clay or lignosulfonate components would inherently be in a form such that contact with water would cause particle dispersion into more than 100 pieces in a time period of up to 12 hours, since the clay binder, biochar and humic acid components disclosed in provisional application No.62/091776 in are identical to those recited in applicant’s claim 1.  Regarding claim 2, provisional application No. 62/891776 discloses in Paragraph [0024] that the particle size of the clay/mineral source may range between 30 microns to 5000 microns. Regarding claim 3, the particles of provisional application No. 62/891776 would inherently have a density of from 29 to 47 pounds per cubic foot, since the composition of provisional application No. 62/891776 is substantially identical to that recited in applicant’s claims. Regarding claim 5, it would be obvious to use the widely available bentonite clay as the clay in the composition of provisional application No. 62/891776 , since Provisional application No. 62/891776 suggests in Paragraph [0022] that the clay may be any which may be suitable or conventional. The limitations recited in claims 7-14 would be matters of routine design choice for a process engineer. Regarding claim 15, it would be obvious to provide a pH of about 7 for a dispersion of the composition of provisional application No. 62/091776, since it is well-known that pH of soil for growing plants is required to be about neutral.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (with reliance on provisional application No. 62/891,776) in view of BAUCKE et al, as applied to claim 1 above, and further in view of HAIGH et al. It would be further obvious from HAIGH et al to include a polyvinyl coating which includes an active ingredient on the granules of provisional application No. 62/891,776. One of ordinary skill in the art would be motivated to do so, since HAIGH et al establish the conventionality of providing polyvinyl coatings which include an active ingredient on fertilizer granules in Paragraph [0043].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736